DETAILED ACTION

Claim Objections
Claims 2-9 objected to because of the following informalities:  The word “characteried” is spelled incorrectly.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US Pub. No. 2021/0073962 A1) in view of Li et al. (“An Evaluation of Gearbox Condition Monitoring Using Infrared Thermal Images Applied with Convolutional Neural Networks”).
Regarding claim 1, Wolf discloses, binocular automatic gear pitting detection device based on deep learning, 
a data acquisition system, ; (See Wolf ¶49, “In a first step 1 of the method of the present embodiment, the camera 2 takes first images 14.0 of the component 10 in different operating positions in a reference state. The recorded images are stored with the pertinent operating position of the component 10 in the reference memory 3 which is shown in FIGS. 1”)
an image processing system, (See Wolf ¶16, “The comparison may be computer-assisted, i.e. by an electronic data processing device such as a microcontroller.”)
a tooth surface positioning system (See Wolf ¶49, “In a first step 1 of the method of the present embodiment, the camera 2 takes first images 14.0 of the component 10 in different operating positions in a reference state.” Further see Wolf ¶57, In addition to the damage type and damage severity, the output also includes metadata such as the position of the damage 
the data acquisition system is arranged on the side wall of the gearbox, and a CCD industrial camera is arranged on the data acquisition system; (See Wolf ¶49, “In a first step 1 of the method of the present embodiment, the camera 2 takes first images 14.0 of the component 10 in different operating positions in a reference state. The recorded images are stored with the pertinent operating position of the component 10 in the reference memory 3 which is shown in FIGS. 1”)
by adjusting the shooting position and the shooting angle of the CCD industrial camera, the image data in a gear pitting process is acquired and transmitted to the image processing system; (See Wolf ¶43, “Furthermore, embodiments are conceivable in which the camera 2 is arranged movably, in particular pivotably.”)
the image processing system completes quantitative evaluation of gear pitting and target detection based on a deep learning technology; (See Wolf ¶17, “If a damage is detected when comparing the first and the further image, in a subsequent step the further image will be compared with data in a damage database in order to determine the type of damage. The damage database may be categorized by damage type and include any number of different damage data, in particular as regards their different manifestations and seventies. The data in the damage database are, in particular, opto-electronic data of different types of damage. The damage database may include, for example, images, for example images of pitting, tooth breakage, micro-pitting.”
Further see Wolf ¶26, “Moreover, the above-described industrial image-processing method, which is a non-learnable method of image processing, may be embedded in a machine learning method. The machine learning method may be, for example, a neural network, a support vector machine, a convolutional neural network (CNN) and/or some other machine learning method. The machine learning method can be trained in particular by the above-described industrial image-processing method to detect damage to a component. To this end, the method may include examining the type of damage output by the industrial image-processing method.”)
	Wolf discloses the above limitations and in ¶12 discloses, “The component may be a gear of a transmission, a bearing, a turbine blade, a shift fork, an actuator, a cylinder, a power transmission screw, or the like” which likely include a motor and gearbox but he fails to explicitly disclose them.
However Li discloses, characterized by comprising a gearbox, and a motor, (See p. 6, first para, “The test simulator consists of a three-way gearbox with straight-cut bevel gears, which is driven by a reliance electric motor.”)
wherein the gearbox is used for installing paired meshing gears; (See Fig. 4 which shows the Driving gear and Driven gear that are meshed together.)
both ends of the tooth surface positioning system are respectively connected with the motor and the gearbox, (See Fig 4, where the 1-Data Acquisition Computer is attached to the motor and gearbox.)
and the torque of the motor is transmitted to an input shaft of the gearbox. (See p 6, first para, “The test simulator consists of a three-way gearbox with straight-cut bevel gears, which is driven by a reliance electric motor.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the gearbox and motor that are monitored for wear using a setup as suggested by Li to Wolf’s monitoring of gears using cameras using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately detect wear for gearbox gears that used in the power industry, and thus provide timely information for undertaking necessary maintenance actions.

Regarding claim 4, Wolf and Li disclose, the binocular automatic gear pitting detection device based on deep learning according to claim 1, characteried by also comprising a rack used for supporting the motor and the gearbox.  (See Fig. 4 where the motor and gearbox are installed on top of a metal plate or rack.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US Pub. No. 2021/0073962 A1) in view of Li et al. (“An Evaluation of Gearbox Condition Monitoring Using Infrared Thermal Images Applied with Convolutional Neural Networks”) and in further view of Vander Neut et al. (US Pub. No. 2021/0383160 A1).
Regarding claim 7, Wolf and Li disclose, the binocular automatic gear pitting detection device based on deep learning according to claim 1, but they fail to disclose the following limitations.
However Vander Neut discloses, characteried in that a pair of CCD cameras are arranged to simultaneously detect the pitting of a pair of meshing gears. (See Vander Neut ¶18, “As the scanners 202 and 206 slide along the faces of the tooth 101, three-dimensional images are captured. These images may be communicated to the wear detection engine 360, described subsequently. Generating usable 3D images may require processing of the data captured by the scanners. The processing implemented will depend on the type of scanner used. The processing is described herein as “by the camera,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pair of cameras as suggested by Vander Neut to Wolf and Li’s cameras that are used for monitoring gear teeth using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to obtain 3D images that shows wear on all the surfaces of the gear.


	Allowable Subject Matter
Claim 2, 3, 5, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, the binocular automatic gear pitting detection device based on deep learning according to claim 1, characteried in that the tooth surface positioning system belongs to a coupling having specific functions, and comprises a motor-side coupling and a gearbox-side coupling; the motor-side coupling is connected with a motor output shaft; the gearbox-side coupling is connected with a gearbox input shaft; double-row cylindrical roller bearings are installed outside the motor-side coupling; bearing outer rings are provided with infrared device positioning sleeves; both sides of the bearings are provided with a static end cover and a moving end cover to form a bearing chamber; the static end covers, the bearing outer rings and the infrared device positioning sleeves are positioned by a sleeve limiting plate fixed on the gearbox; the moving end covers and bearing inner rings rotate synchronously with the internal coupling; the surface of moving end cover is provided with a reflector limiting loop; and according to the position information of gear teeth, reflectors matched with the number of the i gear teeth are attached to the reflector limiting loops on the surfaces of the moving end covers.  (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 5, the binocular automatic gear pitting detection device based on deep learning according to claim 1, characteried in that the data acquisition system is fixed on the side wall of the gearbox by a magnetic base; the horizontal position of the CCD industrial camera is adjusted by a moving bracket and a slide rail assembly; the shooting angle of the CCD industrial camera is adjusted through an angle control bracket; the slide rail assembly determines the optimal installation base points G1 and 02 of the data acquisition system according to the characteristics of the meshing gears; a coordinate system is established with the center of the magnetic base as an origin; when the CCD industrial camera is perpendicular to an organic glass box cover, a circle Q is made with the longest distance from the center of the angle control bracket to the CCD industrial camera as a radius; when the circle Q is tangent to the gearbox cover, a horizontal straight line is 2 made by an axis of the moving bracket; straight lines FG, HG, HI and Fl that pass through the axes of two gear shafts and the apexes of the side walls of the gearboxes on both sides of the magnetic base are made; four straight lines respectively intersect with the above horizontal straight line at points G1, 02, J and K; 01 and 02 which make the structure of the detection device more compact are selected as the optimal installation base points; the horizontal displacements of the points 01 and 02 from the magnetic base are values x1 and x2; and the vertical displacement is value y.  (The disclosed prior art of record fails to disclose the limitations of this claim.)

	Regarding claims 3, 6, and 8, these claims are objected to since they depend from objected to claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662